DETAILED ACTION
This office action is in response to the above identified application filed on March 23, 2020. The application contains claims 1-20. 
Claims 1-20 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on March 23, 2020 and August 04, 2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 3-6, 9, 10, 12, 15-18, and 20 are objected to because of the following informalities:  
Claim 3, line 1: “the vectors” has no clear antecedent basis
Claim 4, line 1: “the image and vector representation” has no clear antecedent basis
Claim 5: line 1: reference characters "VGG" corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m)
Claim 5: line 1: reference characters "RESNET" corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m)
Claim 6, line 1: “the cluster are” should read “the clusters are”
Claim 6: line 2: reference characters "ML" corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m)
Claim 6: line 2: reference characters "VGG" corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m)
Claim 6: line 2: it is unclear whether “or” is between “by reducing dimensionality…” and “a normal VGG…” or “a ML technique…” and “a normal VGG”
Claim 9: missing a period at the end
Claim 10, line 1: it is unclear what t and k each stand for in “t total number of clusters (k)”
Claim 12, line 2: reference characters "ELBOW" corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m)
Claim 12, line 2: reference characters "SILHOUETTE" corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m)
Claim 15, line 1: “the vectors” has no clear antecedent basis
Claim 16, line 1: “the image and vector representation” has no clear antecedent basis
Claim 17: line 1: reference characters "VGG" corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m)
Claim 17: line 1: reference characters "RESNET" corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m)
Claim 18, line 1: “the cluster are” should read “the clusters are”
Claim 18: line 2: reference characters "ML" corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m)
Claim 18: line 2: reference characters "VGG" corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m)
Claim 18: line 2: it is unclear whether “or” is between “by reducing dimensionality…” and “a normal VGG…” or “a ML technique…” and “a normal VGG”
Claim 20, line 2: reference characters "ELBOW" corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m)
Claim 20, line 2: reference characters "SILHOUETTE" corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, 7, 8, 10-12, 14, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the model" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 2 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 5 recites the limitation "the method of claim" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 5 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 5 recites the limitation "the trained models" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 5 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 7 recites the limitation "the dimensions" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 7 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 8 recites the limitation "the multi-dimensional information" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 8 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 10 recites the limitation "the image features" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 10 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 11 recites the limitation "the clustering of images" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 11 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 14 recites the limitation "the model" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 14 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 17 recites the limitation "the trained models" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 17 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 19 recites the limitation "the multi-dimensional information" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 19 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 20 recites the limitation "the k value" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 20 is indefinite and rejected under 35 U.S.C. 112(b).
Dependent claims 11-12 are also rejected for inheriting the deficiency from their corresponding independent claims 10, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yanamandra et al. (US 20200394396 A1), in view of Perera et al. (US 20200394461 A1).

With regard to claim 1,
Yanamandra teaches
a method for data augmentation allowing for document classification of a plurality of documents (Abstract), the method comprising: 
converting the plurality of documents into images ([0036]: scan all the documents, e.g., related to a mortgage, into a single merged mortgage document that contains the page images (pages) of the constituent documents); 
obtaining a vector representation for each page included in the plurality of documents (Fig. 6, step 606; [0076]: a page-level recognition model transforms extracted content from each page to an input feature vector); 
creating a plurality of clusters from the images based on similarity, where each cluster of the plurality of clusters represents a distinct page format (Fig. 6, step 606 and 608; [0077]; Fig. 4A, 4B; [0058]: the page-level recognition model classifies an input feature vector for a page as a “start page,” “end page” or “other” based on similarities between the input feature vector for the page and the reference set of feature vectors representing the known classes, wherein “start page,” “end page” or “other” correspond to “a plurality of clusters” and each cluster “represents a distinct page format”); 
selecting one image from each cluster of the plurality of clusters (Fig. 6; [0079]; Fig. 8; [0090]-[0091]: selecting a page group corresponds to “selecting one image from each cluster” because each page group, e.g., Group_1, is created by selecting one page from each of the “start page,” “end page”, and “other” clusters); 
compiling the selected one image from each cluster of the plurality of clusters to create a logically complete document (Fig. 6; [0079]: combine pages in a selected page group into a corresponding separated document, for example, merging a sequence of unclassified pages into a multi-page file, wherein a multi-page file, which starts with a “start page” and ends with a “end page” with “other” page in between, corresponds to “a logically complete document”); 
Yanamandra does not explicitly teach
training the classification based on the complete document.
Perera teaches
training the classification based on the complete document (Fig. 2, step 240 and 250; [0035]-[0036]: select documents for a training set and use the training set to train a machine learning model).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanamandra to incorporate the teachings of Perera to select the complete document that has been classified by the document-level recognition model for a training set and use it to train a machine learning model. Doing so would select representative samples from datasets in the context of a learning task and goal even when no initial labels exist. Since manual intervention is not required, useful training sets may be produced more quickly and inexpensively than conventional approaches. Moreover, document types may be generated based on the clustering, thereby enabling the generation of training sets without requiring previously-labeled examples as taught by Perera ([0010]).

With regard to claim 2,
	As discussed in claim 1, Yanamandra and Perera teach all the limitations therein.
	Yanamandra further teaches
the method of claim 1 wherein the selecting of one image from each cluster ensures that each format is used for training the model (Fig. 8; [0090]-[0091]; Fig. 6; [0079]: select one page from each of the “start page,” “end page”, and “other” clusters ensures that each format in a complete document is included in the training set to train the machine learning model).

With regard to claim 3,
	As discussed in claim 1, Yanamandra and Perera teach all the limitations therein.
	Yanamandra further teaches
the method of claim 1 wherein creating a plurality of clusters occurs from the vectors to identify distinct page formats (Fig. 8; [0090]-[0091]; Fig. 6; [0079]: “start page,” “end page”, and “other” clusters each identify a distinct page format in a complete document).

With regard to claim 4,
	As discussed in claim 1, Yanamandra and Perera teach all the limitations therein.
	Yanamandra further teaches
the method of claim 1 wherein the image and vector representation is obtained using pre- trained image models ([0057]-[0058]: the image and feature vector is obtained by a page-level recognition model that can be trained from a variety of machine learning models).

With regard to claim 10,
	As discussed in claim 1, Yanamandra and Perera teach all the limitations therein.
	Yanamandra further teaches
the method of claim 1 wherein t total number of clusters (k) that best fit the image features are obtained (Fig. 6, step 606 and 608; [0077]; Fig. 4A, 4B; [0058]: 3 clusters are obtained that best fit the image features of three page formats: “start page,” “end page” or “other”).

With regard to claim 11,
	As discussed in claim 10, Yanamandra and Perera teach all the limitations therein.
	Yanamandra further teaches
the method of claim 10 wherein the value of k is obtained by performing the clustering of images and the value of k is varied from 2 to 10 (Fig. 6, step 606 and 608; [0077]; Fig. 4A, 4B; [0058]: 3 clusters are obtained by page-level clustering that falls in the range of 2 to 10).

With regard to claim 13,
Yanamandra teaches
a computing device for performing a method for data augmentation allowing for document classification of a plurality of documents (Abstract), the device comprising:
a processor ([0108]; Fig. 14: processor 1404, 1424, 1454, 1484, and 1504) configured to convert the plurality of documents into images ([0036]: scan all the documents, e.g., related to a mortgage, into a single merged mortgage document that contains the page images (pages) of the constituent documents);
a memory configured to store the images ([0108]; Fig. 14: memory 1410, 1430, 1460, 1490, and 1510); 
the processor configured to obtain a vector representation for each page included in the plurality of documents (Fig. 6, step 606; [0076]: a page-level recognition model transforms extracted content from each page to an input feature vector); 
the processor configured to create a plurality of clusters from the images based on similarity, where each cluster of the plurality of clusters represents a distinct page format (Fig. 6, step 606 and 608; [0077]; Fig. 4A, 4B; [0058]: the page-level recognition model classifies an input feature vector for a page as a “start page,” “end page” or “other” based on similarities between the input feature vector for the page and the reference set of feature vectors representing the known classes, wherein “start page,” “end page” or “other” correspond to “a plurality of clusters” and each cluster “represents a distinct page format”); 
the processor configured to select one image from each cluster of the plurality of clusters (Fig. 6; [0079]; Fig. 8; [0090]-[0091]: selecting a page group corresponds to “select one image from each cluster” because each page group, e.g., Group_1, is created by selecting one page from each of the “start page,” “end page”, and “other” clusters); 
the processor configured to compile the selected one image from each cluster of the plurality of clusters to create a logically complete document (Fig. 6; [0079]: combine pages in a selected page group into a corresponding separated document, for example, merging a sequence of unclassified pages into a multi-page file, wherein a multi-page file, which starts with a “start page” and ends with a “end page” with “other” page in between, corresponds to “a logically complete document”); 
the memory configured to store the logically complete document ([0079]; Fig. 6: step 618, the classification system stores the unclassified separated document);
Yanamandra does not explicitly teach
the processor configured to train the classification based on the complete document.
Perera teaches
the processor configured to train the classification based on the complete document (Fig. 2, step 240 and 250; [0035]-[0036]: select documents for a training set and use the training set to train a machine learning model).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanamandra to incorporate the teachings of Perera to select the complete document that has been classified by the document-level recognition model for a training set and use it to train a machine learning model. Doing so would select representative samples from datasets in the context of a learning task and goal even when no initial labels exist. Since manual intervention is not required, useful training sets may be produced more quickly and inexpensively than conventional approaches. Moreover, document types may be generated based on the clustering, thereby enabling the generation of training sets without requiring previously-labeled examples as taught by Perera ([0010]).

With regard to claim 14,
	As discussed in claim 13, Yanamandra and Perera teach all the limitations therein.
	Yanamandra further teaches
the device of claim 13 wherein the selecting of one image from each cluster ensures that each format is used for training the model (Fig. 8; [0090]-[0091]; Fig. 6; [0079]: select one page from each of the “start page,” “end page”, and “other” clusters ensures that each format in a complete document is included in the training set to train the machine learning model).

With regard to claim 15,
	As discussed in claim 13, Yanamandra and Perera teach all the limitations therein.
	Yanamandra further teaches
the device of claim 13 wherein creating a plurality of clusters occurs from the vectors to identify distinct page formats (Fig. 8; [0090]-[0091]; Fig. 6; [0079]: “start page,” “end page”, and “other” clusters each identify a distinct page format in a complete document).

With regard to claim 16,
	As discussed in claim 13, Yanamandra and Perera teach all the limitations therein.
	Yanamandra further teaches
the device of claim 13 wherein the image and vector representation is obtained using pre- trained image models ([0057]-[0058]: the image and feature vector is obtained by a page-level recognition model that can be trained from a variety of machine learning models).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yanamandra et al. (US 20200394396 A1), in view of Perera et al. (US 20200394461 A1), and in further view of Metzger et al. (US 20210372994 A1).

With regard to claim 5,
	As discussed in claim 1, Yanamandra and Perera teach all the limitations therein.
	Yanamandra and Perera do not explicitly teach
the method of claim wherein the trained models includes at least one of VGG and RESNET.
Metzger teaches
the method of claim wherein the trained models includes at least one of VGG and RESNET ([0073]-[0074]: ResNet and VGG16 are commercially available pre-trained convolutional networks for classifying images. This claim has been interpreted to depend on claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanamandra and Perera to incorporate the teachings of Metzger to use VGG or RESNET to classify document page images because they are pre-trained, commercially available, ready to use, and particularly efficient at classifying images as taught by Metzger ([0073]-[0074]).

With regard to claim 17,
	As discussed in claim 13, Yanamandra and Perera teach all the limitations therein.
	Yanamandra and Perera do not explicitly teach
the device of claim 13 wherein the trained models includes at least one of VGG and RESNET.
Metzger teaches
the device of claim 13 wherein the trained models includes at least one of VGG and RESNET ([0073]-[0074]: ResNet and VGG16 are commercially available pre-trained convolutional networks for classifying images. This claim has been interpreted to depend on claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanamandra and Perera to incorporate the teachings of Metzger to use VGG or RESNET to classify document page images because they are pre-trained, commercially available, ready to use, and particularly efficient at classifying images as taught by Metzger ([0073]-[0074]).

Claims 6-9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yanamandra et al. (US 20200394396 A1), in view of Perera et al. (US 20200394461 A1), and in further view of Malzbender (US 20150363001 A1).

With regard to claim 6,
	As discussed in claim 1, Yanamandra and Perera teach all the limitations therein.
	Yanamandra and Perera do not explicitly teach
the method of claim 1 wherein the cluster are formed by reducing dimensionality through a ML technique called Principle Component Analysis (PCA) or a normal VGG based cluster that provides large numbers of dimensions of a page.
Malzbender teaches
the method of claim 1 wherein the cluster are formed by reducing dimensionality through a ML technique called Principle Component Analysis (PCA) or a normal VGG based cluster that provides large numbers of dimensions of a page ([0021]: use PCA to lower dimensions from 22 to 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanamandra and Perera to incorporate the teachings of Malzbender to use PCA to reduce dimensionality before forming the clusters. Doing so would increase the interpretability of data containing a high number of dimensions while preserving the maximum amount of information and enable the visualization of multidimensional data. 

With regard to claim 7,
	As discussed in claim 6, Yanamandra and Perera and Malzbender teach all the limitations therein.
Malzbender further teaches
the method of claim 6 wherein the dimensions are 6 ([0021]: use PCA to lower dimensions to 3-6, which teaches dimension 6).

With regard to claim 8,
	As discussed in claim 6, Yanamandra and Perera and Malzbender teach all the limitations therein.
Malzbender further teaches
the method of claim 6 wherein using PCA encodes the multi-dimensional information into fewer succinct dimensions ([0021]: use PCA to lower dimensions from 22 to 3-6, wherein 3-6 dimensions are fewer and succinct then 22 dimensions).

With regard to claim 9,
	As discussed in claim 6, Yanamandra and Perera and Malzbender teach all the limitations therein.
Malzbender further teaches
the method of claim 6 wherein the dimensions are 4-10 dimensions ([0021]: use PCA to lower dimensions from 22 to 3-6, wherein 3-6 dimensions overlap and make obvious 4-10 dimensions)

With regard to claim 18,
	As discussed in claim 13, Yanamandra and Perera teach all the limitations therein.
	Yanamandra and Perera do not explicitly teach
the device of claim 13 wherein the cluster are formed by reducing dimensionality through a ML technique called Principle Component Analysis (PCA) or a normal VGG based cluster that provides large numbers of dimensions of a page.
Malzbender teaches
the device of claim 13 wherein the cluster are formed by reducing dimensionality through a ML technique called Principle Component Analysis (PCA) or a normal VGG based cluster that provides large numbers of dimensions of a page ([0021]: use PCA to lower dimensions from 22 to 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanamandra and Perera to incorporate the teachings of Malzbender to use PCA to reduce dimensionality before forming the clusters. Doing so would increase the interpretability of data containing a high number of dimensions while preserving the maximum amount of information and enable the visualization of multidimensional data. 

With regard to claim 19,
	As discussed in claim 13, Yanamandra and Perera and Malzbender teach all the limitations therein.
Malzbender further teaches
the device of claim 13 wherein using PCA encodes the multi-dimensional information into fewer succinct dimensions ([0021]: use PCA to lower dimensions from 22 to 3-6, wherein 3-6 dimensions are fewer and succinct then 22 dimensions).

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yanamandra et al. (US 20200394396 A1), in view of Perera et al. (US 20200394461 A1), and in further view of Breschi et al. (US 20190369108 A1).

With regard to claim 12,
	As discussed in claim 10, Yanamandra and Perera teach all the limitations therein.
Yanamandra and Perera do not teach
the method of claim 10 wherein the k value may be determined with minimum error and highest accuracy of clustering using the ELBOW method and SILHOUETTE index.
Breschi teaches
the method of claim 10 wherein the k value may be determined with minimum error and highest accuracy of clustering using the ELBOW method and SILHOUETTE index ([0119]: choose the optimal number of clusters (k) after considering the elbow-method and average silhouette index).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanamandra and Perera to incorporate the teachings of Breschi to use the ELBOW method and SIHOUETTE index to determine the k value. Doing so would determine the optimal number of clusters by finding the “elbow” point, where adding additional data samples does not change cluster membership much, and calculating silhouette index, which determines whether there are large gaps between each sample and all other samples within the same cluster or across different clusters.

With regard to claim 20,
	As discussed in claim 13, Yanamandra and Perera teach all the limitations therein.
Yanamandra and Perera do not teach
the device of claim 13 wherein the k value may be determined with minimum error and highest accuracy of clustering using the ELBOW method and SILHOUETTE index.
Breschi teaches
the device of claim 13 wherein the k value may be determined with minimum error and highest accuracy of clustering using the ELBOW method and SILHOUETTE index ([0119]: choose the optimal number of clusters (k) after considering the elbow-method and average silhouette index).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanamandra and Perera to incorporate the teachings of Breschi to use the ELBOW method and SIHOUETTE index to determine the k value. Doing so would determine the optimal number of clusters by finding the “elbow” point, where adding additional data samples does not change cluster membership much, and calculating silhouette index, which determines whether there are large gaps between each sample and all other samples within the same cluster or across different clusters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XIAOQIN HU/Examiner, Art Unit 2168

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168